DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
2.	Claims 16, 20, 22-26, 30-32, 39 and 54 are pending.
3.	Claims 16, 20, 22-25, 39, and 54 are examined.
4.	The objection to claim 16 is withdrawn in view of Applicant’s amendments to the claim. 
5.	The objection to the specification is withdrawn in view of Applicant’s amendments to the disclosure. 
6.	The rejection of claims 20, 24 and 25 under 35 U.S.C. 112(b) is withdrawn in view of Applicant’s amendments to the claims. 
7.	The Improper Markush Grouping rejection of claims 16 and 18 is withdrawn in view of Applicant’s amendments to the claims. 
Election/Restrictions
8.	Applicant's election with traverse of Group II, claims 16-20, 22-25, and 39, and SEQ ID NO: 1, 2, and 3 as species, in the reply filed on March 18, 2020 is acknowledged.  In the previous Office Action, Applicant’s argument in the traversal was fully 
Claim Rejections - 35 USC § 112(a)
9.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Written Description
10.	Claims 16, 20, 22-25, and 39 remain and claim 54 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
This rejection has been modified in view of Applicant’s amendments to the claims.  Applicant’s arguments submitted on November 19, 2020 were fully considered, but they are not persuasive. 
	Applicant claims a transgenic plant or seed comprising stably incorporated in its genome a polynucleotide construct comprising a nucleotide sequence of SEQ ID NO: 1 or 3, the other recites species; a nucleotide encoding the amino acid sequence SEQ ID NO: 2 or encoding a protein having at least 95% sequence identity to SEQ ID NO: 2; wherein the nucleic acid molecule is capable of conferring resistance to stem rust to a wheat plant comprising said nucleic acid.  Applicant claims said transgenic plant or seed, wherein the plant or seed are wheat, and wherein the plant or seed comprises enhanced resistance to wheat stem rusts caused by at least one race of Puccinia graminis f.sp. tritici, relative to a control wheat plant.  Applicant claims said plant or seed, wherein the construct comprises at least one additional stem rust resistance gene. 
	Applicant describes the full length SEQ ID NO: 2 as the amino acid sequence of an R protein encode by an Sr22 gene from Triticum aestivum “Schomburgk,” and describes the full-length SEQ ID NO: 1 and 3 as the genomic and coding DNA that encode SEQ ID NO: 2 (see Sequence Listing on pages 6-7).  Applicant describes constructs used to transform susceptible wheat plants, and describes screening them for Sr22 from Schomburgk (which Sr22 apparently initially originated from T. boeoticum), Sr22 from T. monococcum accession number PI190945, Sr33, and Sr45 (see Table 6 on pg. 71; see also Sequence Listing on pages 6-12).  
Applicant describes transforming wheat rust-susceptible wheat plants with said constructs and screening for resistance to Australian stem rust race 98 (Example 16, pages 71-72).  Applicant describes wheat plants expressing all but two constructs (one Sr22, one Sr33-based) as tolerant to said stem rust race (Table 6).  
	Applicant does not describe the genus of transgenic plants encompassed by the instant claims.  When claims encompass a genus, an applicant can adequately describe the genus by disclosing either (1) a representative number of species falling within the scope of the genus or (2) structural features common to the members of the genus. MPEP § 2163.  In the instant case, the claims encompass transgenic plants comprising a large genus of individual nucleic acid sequences, wherein said nucleic acid sequences are capable of conferring stem rust resistance to a wheat plant.  Applicant has neither set forth a representative number of the species of said genus, nor identified the structure-function relationship such that one would be able to envision which nucleic acids are capable of conferring the recited function. 
47 sequences, a number that is infinite in practical terms.  Applicant described a total of 8 species, described in Table 6 and Example 14 as capable of conferring resistance to one race of wheat stem rust.  This is not deemed sufficiently representative of the claimed genus. 
It is noted that the protein encoded by the Sr45 R gene, also included in Table 6, does not fall within the genus of proteins with at least 95% sequence identity to SEQ ID NO: 2 (see Sequence Search Results for SEQ ID NO: 2 against the Published Applications database).  At the same time, besides SEQ ID NO: 2, the elected species, the claims encompass SEQ ID NO: 5 (Sr22 from T. monococcum accession PI190945), SEQ ID NO: 8 (Sr22 from T. monococcum accession PI289605), SEQ ID NO: 11 (Sr22 from T. monococcum accession PI330550), SEQ ID NO: 20 (Sr22 from T. boeoticum accession IG44855), SEQ ID NO: 23 (Sr22 from T. boeoticum accession IG44857), and  SEQ ID NO: 26 (Sr22 from T. boeoticum accession IG44855).  None of these proteins appear to have been described as conferring stem rust resistance to a wheat plant either in Table 6 or elsewhere in the disclosure.  Similarly, Applicant has not described transgenic plants comprising two or more nucleotides encoding two or more R-proteins. 
	In addition to not having described a number of species representative of the claimed genera, Applicant has also failed to set forth a structure-function relationship such that one of ordinary skill in the art would be able to envision which members of the claimed genus of nucleic acids are capable of conferring resistance to stem rust, and which ones are not.  
	For example, while the specification identifies conserved domains that are present in the Sr22 protein of SEQ ID NO: 2, including a coiled-coil, a nucleotide-binding, and a leucine-rich repeat domain (see page 31, first full paragraph), there is no description of which one or ones or these domains are necessary and sufficient to confer the wheat stem rust resistance when expressed in a plant.  Similarly, there is no description of any individual amino acids that may be involved in said resistance.  Thus, one of ordinary skill in the art would not be able to envision which members of the claimed genus of proteins with at least 95% sequence identity to SEQ ID NO 2, or to the other species, possesses the requisite function and which ones do not.
	The state of the art fails to remedy the lack of written description in the specificaiton.  For example, it is known in the art that the leucine-rich domain participates in pathogen recognition in a number of plant R proteins, the art appears silent with regard to Sr22, or with regard to the specifics of said recognition mechanism.  In addition, it appears that the Sr22 of the instant SEQ ID NO: 2 was not isolated nor characterized prior to the publication of Steuernagel et al (Nature (2016) 34:652-655), co-authored by the instant inventors. 
	Thus, Applicant has failed to either describe a number of species sufficiently representative of the genus of structures encompassed by the instant claims, or set forth the structure-function relationship for the claimed genus such that one of ordinary skill in the art would be able to envision which members of said genus possess the recited function and which do not.  For these reasons, it is unclear whether Applicant was in possession of the instant invention as instantly claimed.
Response to Arguments 
	Applicant argues that the claims have been amended, and argues as follows: “In view of the guidance provided in Applicants’ specification, a person having ordinary skill in the art at the time when the application was filed would know how to make and use the variant nucleotide sequences encompassed by the amended claims without undue experimentation. Moreover, at the time when the application was filed, such a person of ordinary skill would consider any experimentation that might be required to make and use the variant nucleotide sequences encompassed by the amended claims as routine experimentation given the high level of skill of persons working at that time in the art most closely related to the present invention” (pages 15-16 of the Remarks). 
	Applicant’s argument is not found to be persuasive.  Applicant’s argument on page 16 appears to be directed to enablement, not written description.  The present issue is not whether one of ordinary skill in the art would have been able to make or use the invention, but whether the specification adequately describes the invention. 
The Examiner acknowledges that the instant amendments to the claims narrow down the scope of the recited genus of nucleotides sequences and plants comprising them, and the rejection has been modified accordingly.  However, for  the reasons set forth in the rejection above, the claimed invention continues to not be sufficiently described.  The specificaiton does not set forth a number of species sufficiently representative of the genus of proteins having 95% sequence identity to SEQ ID NO: 2 and having the recited function, nor establishes the structure-function relationship for said genus.  The rejection is thus maintained. 
Scope of Enablement
11.	Claims 16, 20, 22-25, and 39 remain and claim 54 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a transgenic wheat plant or seed comprising the nucleic acid of SEQ ID NO: 1 or 3, encoding the full-length Sr22 protein having the amino acid sequence of SEQ ID NO: 2; and for methods of using said plant to control wheat stem rust, does not reasonably provide enablement for the genus of any transgenic plant or seed comprising a nucleic acid encoding a protein having at least 95% sequence identity to SEQ ID NO: 2.  
This rejection has been modified in view of Applicant’s amendments to the claims.  Applicant’s arguments submitted on November 19, 2020 were fully considered, but they are not persuasive.
In re Wands, 858 F.2d 731 (Fed. Cir. 1988) lists the following eight factors for determining whether undue experimentation would be required to practice an invention: (1) quantity of experimentation necessary; (2) amount of direction or guidance supplied; (3) presence or absence of working examples; (4) nature of the invention; (5) state of the prior art; (6) relative skill of those in the art; (7) predictability or unpredictability or the prior art; (8) breadth of the claims. 
Applicant claims a transgenic plant or seed comprising stably incorporated in its genome a polynucleotide construct comprising a nucleotide sequence of SEQ ID NO: 1 or 3, the other recites species; a nucleotide encoding the amino acid sequence SEQ ID NO: 2 or encoding a protein having at least 95% sequence identity to SEQ ID NO: 2; wherein the nucleic acid molecule is capable of conferring resistance to stem rust to a wheat plant comprising said nucleic acid.  Applicant claims said transgenic plant or seed, wherein the plant or seed are wheat, and wherein the plant or seed comprises enhanced resistance to wheat stem rusts caused by at least one race of Puccinia graminis f.sp. tritici, relative to a control wheat plant.  Applicant claims said plant or seed, wherein the construct comprises at least one additional stem rust resistance gene. 
Applicant teaches the full length SEQ ID NO: 2 as the amino acid sequence of an R protein encode by the Sr22 gene from Triticum aestivum “Schomburgk,” and teaches that the full-length SEQ ID NO: 1 and 3 are the genomic and coding DNA that encode SEQ ID NO: 2 (see Sequence Listing on pages 6-7).  Applicant teaches making constructs used to transform susceptible wheat plants and screen them for tolerance to wheat rust, wherein the individual constructs comprised a coding sequence for one of the following four R genes: Sr22 from Schomburgk (which Sr22 apparently initially originated from T. boeoticum), Sr22 from T. monococcum accession number PI190945, Sr33, and Sr45 (see Table 6 on pg. 71; see also Sequence Listing on pages 6-12).  
Applicant teaches transforming wheat rust susceptible wheat plants with said constructs and screening for resistance to Australian stem rust race 98 (Example 16, pages 71-72).  Applicant teaches that the wheat plants expressing all but two constructs (one Sr22, one Sr33-based) were tolerant to said stem rust race (Table 6).  
	Applicant does not teach how to practice the claimed invention through the full scope of its claims.  Both the teachings of the specification and the state of the art indicate that it would be highly unpredictable to practice the invention as broadly claimed. 
	For example, the claims encompass a genus of proteins having 95% sequence identity to SEQ ID NO: 2, and capable of conferring resistance to wheat stem rust.  Given that SEQ ID NO: 2 is a large protein that is 941 amino acids long, a sequence with 95% identity to SEQ ID NO: 2 would encompass as many as 47 substitutions, insertions, or deletions anywhere along its length.  This would amount to the genus of at least 2047, a very large number.  Applicant has taught a total of 8 species, described in Table 6 and Example 14 as capable of conferring resistance to one race of wheat stem rust.  At least several of said species do not appear to possess 95% sequence identity to SEQ ID NO: 2. 
In addition, Applicant has not taught any structures that would be necessary and sufficient to confer stem rust resistance.  As a result, one of ordinary skill in the art would not be able to practice the claimed genus without substantial further experimentation.  Given that Applicant supplied no guidance as to which variants of SEQ ID NO: 2 would retain the claimed activity, even if one were able to make a protein with 95% identity to SEQ ID NO: 2, one would be no way to predictably use said protein to make a stem rust tolerant transgenic plant or to use that plant in a method of stem rust control. 
	The specification’s lack of teachings with regard to the structure-function relationship for the Sr22 is consistent with the state of the art.  The R protein of Sr22 appears to have been isolated for the first time by the inventors of the instant application in 2016 (See Steuernagel et al, Nature (2016) 652-655) using a three step method that combined mutagenesis with high throughput sequencing of candidate R genes.  While Steuernagel et al were able to successfully clone the Sr22 gene from hexaploid wheat, there is no characterization, either in that article or elsewhere in the prior art, of the structures within the Sr22 protein that are or are not responsible for the tolerance to the wheat stem rust pathogen.  
	For that reason, one or ordinary skill in the art would not be able to predictably identify which of the Sr22 variants encompassed by the claims would possess the recited function and which would not - short of attempting to isolate a new variant using an experimental approach similar to that of the post-filing reference Steuernagel et al, which would amount to undue trial and error experimentation.  
Besides SEQ ID NO: 2, the elected species, the claims encompass SEQ ID NO: 5 (Sr22 from T. monococcum accession PI190945), SEQ ID NO: 8 (Sr22 from T. monococcum accession PI289605), SEQ ID NO: 11 (Sr22 from T. monococcum accession PI330550), SEQ ID NO: 20 (Sr22 from T. boeoticum accession IG44855), SEQ ID NO: 23 (Sr22 from T. boeoticum accession IG44857), and  SEQ ID NO: 26 (Sr22 from T. boeoticum accession IG44855).  None of these proteins appear to have been taught as conferring stem rust resistance to a wheat plant either in Table 6 or elsewhere in the disclosure.  
Given limited guidance supplied by Applicant, the breadth of the claims and the nature of the invention, as well as the unpredictability in the art, it would have required one skilled in the art undue trial and error experimentation to practice the claimed invention through the full scope of its claims.
Response to Arguments
Applicant argues as follows: “Without acquiescing to the position of the Examiner that Applicants’ claimed invention is not enabled, Applicants have amended independent claim 16 in the interest of expediting prosecution of the present application and not to limit the scope of their claimed invention. … In view of the amendments to the claims and the remarks above, Applicants submit that the amended claims are adequately enabled by the specification” (pages 17-18 of the Remarks). 
Applicant’s argument is not found to be persuasive.  The Examiner acknowledges that the instant amendments to the claims narrow down the scope of the claimed invention, and the rejection has been modified accordingly.  However, for the reasons set forth in the rejection above, the claimed invention continues to not be enabled through the full scope of the claims.  The rejection is maintained. 
Conclusion
12.	No claims are allowed. 
13.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
14.	A transgenic plant or seed comprising a nucleic acid encoding a protein with at least 95% sequence identity to SEQ ID NO: 2 appear to be free of the prior art.  The closest prior art is GenBank Accession Number BAK08360 that teaches an amino acid sequence with 86% identity to SEQ ID NO: 2 (See Restriction Requirement, pages 3-4). 
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYKOLA V KOVALENKO whose telephone number is (571)272-6921.  The examiner can normally be reached on Mon.-Fri. 9:00-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MYKOLA V. KOVALENKO/Primary Examiner, Art Unit 1662